COOK, Judge
(dissenting):
In my dissent in United States v. Willis, 3 M.J. 94, 96 (C.M.A.1977), I pointed out the flawed nature of the extract from my opinion for the Court in United States v. Carpenter, 1 M.J. 384 (C.M.A.1976), that is quoted by the majority. I would have sustained the ruling by the trial judge, but, even considering it as wrong, I am convinced the corrective action taken by the Court of Military Review purged the error of any possible prejudice to the accused.
At trial, the appellant pleaded guilty to three offenses; the major thrust of his sentence presentation was to avoid imposition of a punitive discharge and “excessive” forfeitures of pay and confinement. No forfeiture of pay was adjudged and the Court of Military Review disapproved the bad-conduct discharge. The adjudged period of confinement was 4 months, and it was left undisturbed by the court. The period expired in early 1977, so any reduction at this late date would be virtually meaningless. I would, therefore, affirm the decision of the United States Navy Court of Military Review. See my dissent in United States v. Martinez, 5 M.J. 122 (C.M.A.1978).